Citation Nr: 1200038	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-50 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April and May 2009 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In July 2010 correspondence, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder.  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A December 2008 Board decision denied service connection for disabilities of the lumbar spine, bilateral knees, and bilateral ankles.  

2.  Evidence submitted since the December 2008 Board decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar spine disability and a bilateral knee disability, and therefore raises a reasonable possibility of substantiating these issues on appeal.  

3.  Evidence received since the December 2008 Board decision is cumulative or redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate service connection for a bilateral ankle disability, and does not raise a reasonable possibility of substantiating that claim.  

4.  Any lumbar spine injury the Veteran sustained in service was acute and resolved without residual disability; a chronic lumbar spine disability was not manifested during the Veteran's service; arthritis of the lumbar spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current lumbar spine disability is related to the Veteran's service, including as due to injury therein.  

5.  Any right or left knee injury the Veteran sustained in service was acute and resolved without residual disability; a chronic right or left knee disability was not manifested during the Veteran's service; arthritis of the right or left knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current right or left knee disability is related to the Veteran's service, including as due to injury therein.  


CONCLUSIONS OF LAW

1.  The December 2008 Board decision which denied service connection for lumbar spine, bilateral knee, and bilateral ankle disabilities, is final.  38 U.S.C.A. § 7104.  

2.  Evidence received since the December 2008 Board decision is new and material, and the claims of service connection for a lumbar spine and bilateral knee disabilities, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  New and material evidence has not been submitted to reopen the claim of service connection for a bilateral ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

4.  The award of service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

5.  The award of service connection for a disability of the right or left knee is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Board notes that any Kent notice deficiency as to the claims that are reopened is harmless.  Regarding the Veteran's claims which are not being reopened herein, he was afforded Kent-compliant notice within a March 2009 letter.  This letter notified the Veteran of the evidence necessary to reopen the claim, to substantiate each element of the underlying service connection claim, and to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  March and May 2009 letters explained the evidence necessary to substantiate his claims on the merits, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations, most recently in December 2009.  While the Veteran appears to question the adequacy of the examination at the February 2011 Travel Board hearing (see transcript, p.5), the Board finds that the examination was adequate as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  




II.  New and Material Evidence

The Veteran seeks to reopen claims of service connection for a lumbar spine, bilateral knee, and bilateral ankle disabilities.  A December 2008 Board decision denied the Veteran's appeal seeking service connection for disabilities of the lumbar spine, knees, and ankles.  That decision is final.  38 U.S.C.A. § 7104.  

During the course of this appeal, it appears the agency of original jurisdiction considered the Veteran's service connection claims on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the RO or by the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration give to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

Lumbar Spine Disability 

The Veteran's claim of service connection for a lumbar spine disability was denied by the Board in December 2008 because although the Veteran had received treatment for low back pain during military service, the Veteran's current lumbar spine disability was not likely due to or related to his military service.  Since that denial, he has submitted lay and medical evidence in support of his application to reopen his claim of service connection.  For the reasons to be discussed below, at least some of this evidence is new and material, and the application to reopen must be granted.  

In support of his application to reopen, the Veteran has submitted medical evidence from both VA and private sources which indicate he has a lumbar spine disability, opined to be related to an injury during active service.  

Regarding the Veteran's lay hearing testimony, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216 (1995); Justus, 3 Vet. App. at 513; see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, the Board finds the Veteran's testimony to be credible and consistent with the circumstances of his military service.  Service personnel records confirm his MOS was equipment record/maintenance clerk, and it is plausible he would be tasked with carrying tools and automobile-related equipment.  

The VA and private treatment records (and the Veteran's lay statements) are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as the Board concluded at the time of the 2008 denial that any current lumbar spine disability was unrelated to service.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting onset of a lumbar spine disability during service.  The Court has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a lumbar spine disability.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for a lumbar spine disability, and his application to reopen must thus be granted.  His claim of service connection for a lumbar spine disability is thus reopened, and will be considered on the merits.  

Bilateral Knee Disability

The Veteran seeks to reopen his claim of service connection for a bilateral knee disability, the most recent final denial of which was in December 2008, as noted above.  The Board concluded that although the Veteran had received treatment for his right knee during military service, current VA examination findings were negative for a disability of either knee.  In the absence of a current disability of either knee after active service, service connection was not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the December 2008 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran submitted additional evidence, including a December 2009 VA examination report that diagnosed the Veteran with bilateral knee arthritis.  This evidence is new, in that it was not previously of record at the time of the December 2008 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as post-service medical records showing a disability of either knee was not of record at the time of the prior 2008 denial.  
For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting both a bilateral knee disability and a continuity of bilateral knee pain symptomatology related to an injury during active service.  Given the standard provided in the Court's decision in Shade, outlined above, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral knee disability.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted both new and material evidence, his claim of service connection for a bilateral knee disability must be reopened and considered on the merits.  

Bilateral Ankle Disability

The Veteran also seeks to reopen his claim of service connection for a bilateral ankle disability, the most recent final denial of which was in December 2008, as noted above.  The Board concluded at that time that there was no evidence of a current disability of either ankle based on the medical evidence then of record.  Because the evidence received since that time does not suggest a current disability of either ankle, this evidence is not new and material, and the Veteran's service connection claim may not be reopened.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board notes that the Veteran's claims file is quite voluminous, and contains extensive post-service private and VA treatment records.  Although the Veteran has reported a host of orthopedic and other medical problems, he has not been shown to have a current disability of either ankle, as pain alone is not a disability by VA standards.  Id.  On numerous occasions, the Veteran has complained of bilateral ankle pain.  However, no corresponding clinical diagnoses have been given for a disability of either ankle.  The remainder of the evidence likewise reflects the Veteran's contentions of bilateral ankle pain, but does not indicate a current disability which had its onset during, or is otherwise etiologically related to, military service.  

The Board finds the evidence received since the December 2008 Board decision to be cumulative and redundant of evidence already of record before VA at that time.  The newly-submitted private and VA treatment records merely reiterate the Veteran's contentions of a bilateral ankle disability and pain, but do not suggest the existence of a current disability of either ankle which is related to his active service.  Hence, this evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, it is not new and material, and the claim to reopen must be denied.  As a preponderance of the evidence is against the application to reopen, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service Connection 

The Veteran's service connection claims for a lumbar spine and bilateral knee disabilities having been reopened, they may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction appears to have considered and denied the issues on appeal on the merits, after consideration of all evidence of record.  Specifically, the April 2009 rating decision (regarding the claim for a lumbar spine disability), and the December 2009 SOC reflect consideration of these issues on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection claims.  Thus, no prejudice would result to the Veteran by the Board considering his claims on the merits at this time.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Lumbar Spine

On medical examination for military service in February 1974, the Veteran was without any noted abnormality of the spine.  On his concurrent report of medical history, he denied any history of recurrent back pain or other bone or joint disorder.  He was found physically fit for military service, and was accepted for the same.  

In November 1974, the Veteran sought treatment for a six to seven-day history of low back pain.  The impression was low back pain of musculoskeletal origin.  The Veteran again sought treatment for low back pain of six months' duration in January 1975.  The impression was low back pain of unknown etiology.  

On his July 1975 service separation examination, he was without noted abnormality of the spine.  On a concurrent report of medical history, he indicated a history of swollen or painful joints, but denied recurrent back pain or other bone or joint disorder.  

After service, the Veteran filed a December 2004 claim of service connection for lumbar strain.  

On May 2005 VA examination, the Veteran reported low back pain since military service due as the result of lifting incident.  On objective evaluation, there was mild mid-line lumbar tenderness to palpation.  Lumbosacral spine X-rays revealed mild degenerative and scoliotic changes.  The diagnosis was mild degenerative joint disease of the lumbar spine, opined to be not excessive for the Veteran's age.  
In June 2005, the Veteran sought treatment for a two day history of low back pain after getting out of bed wrong.  The impression was that he probably strained his back.  

On VA medical examination in May 2006, the Veteran gave a history of falling off a jeep during active service and seeking treatment, and denied any treatment since that injury.  On objective evaluation, his lumbar spine was positive for tenderness throughout the lower spine with very light touch.  X-rays were negative for any abnormality.  No lumbar spine disability was diagnosed at that time.  It was opined that the May 2005 X-ray findings are consistent with his age and cannot be attributed to the Veteran's active service.  It was also opined that the previous findings of scoliosis and degenerative joint disease are less likely than not caused by or related to the Veteran's military service.  It was noted that scoliosis is considered congenital.  

The Veteran again filed a claim of service connection for a lumbar spine disability in February 2009.  Upon denial of his claim by the RO, this appeal was initiated.  

A January 2009 note from Fields Chiropractic Clinics noted the Veteran has been treated for approximately twenty-five years for occasional back pain.  

VA treatment records include a March 2009 report noting the Veteran's complaint of low back pain since 1974 during active service, due to an injury picking up an object in the motor pool, that has become progressively worse.  The assessment was chronic low back pain, with suspected early degenerative changes of the lower lumbar spine, confounded by obesity and diabetes mellitus.  March 2009 X-rays revealed little change since May 2006, with some scoliosis noted.  An April 2009 report noted his complaints of low back pain and tingling.  

A May 2009 VA letter from M.G., NP, noted the Veteran reported low back pain since 1974 during active service due to carrying an item.  It was opined his "lower back symptoms may be related to his original injury in 1974."  (emphasis added).  

Private treatment records from Dr. W.L.M. include a June 2009 report wherein the Veteran gave a history of back pain since lifting a heavy tool box during active service.  MRI of the lumbosacral spine revealed degenerative changes at L5-S1 with mild to moderate bulging annulus with a small left paracentral disc herniation in close proximity to the left S1 root sleeve.  The diagnoses included chronic low back pain secondary to a 1974 injury, and osteoarthritis of L5-S1 with bulging annules with a small left paracentral disc herniation.  A July 2009 report also included a diagnosis of chronic low back pain secondary to a 1974 injury.  A November 2009 report noted that the Veteran's active service records were reviewed and it was opined that the Veteran's current low back pain "is as a result of injuries received while in the military."  

On VA medical examination in December 2009, the examiner noted the Veteran's claims file was reviewed.  The Veteran reported a history of injuring his back during active service, and continued low back pain since the injury.  Currently, the Veteran experienced constant back pain (averaging an 8 on a scale to 10), worse with weather changes, with radiation down his right leg.  He reported epidurals with mild improvement of his pain symptoms in the lumbar spine in the past, as well as physical therapy and medication.  These treatments offered only partial relief.  On physical examination, the Veteran's spine was diffusely tender to palpation without significant spasm.  His gait was normal.  MRI of the lumbar spine revealed degenerative disc disease throughout, most profound at L5-S1 where there is significant narrow foraminal stenosis.  The examiner noted that the Veteran received treatment during his active service for his lumbar spine and complaints of low back pain.  However, no specific etiology was determined.  The examiner opined the Veteran most likely had a lumbosacral strain during active service, and that all of his current complaints are degenerative in nature, a conclusion supported by his MRI.  It was opined that the majority of the degenerative disease has accumulated in the Veteran's lumbar spine after separation from military service.  The examiner observed that the Veteran did not have an injury during service like that of a fracture or dislocation that would predispose him to developing degenerative arthritis in the future, and the reported history of the Veteran of the injury was not severe enough to facilitate degenerative arthritis.  Hence, the examiner concluded that it was less likely than not that the Veteran's lumbar spine disability is service connected or that it is related to his active duty service. 

A January 2010 report from Dr. W.L.M. also included a diagnosis of continuous low back pain secondary to a 1974 military injury.  

After considering the totality of the record, the Board finds that the preponderance of the evidence to be against the award of service connection for a lumbar spine disability.  Although the Veteran did report low back pain on several occasions during military service, a fact verified by his service treatment records, these complaints were without objective clinical findings of a specific low back disease or disability.  Additionally, these incidents appeared to be acute and transitory in nature, as no disability of the spine was noted on service separation examination, and the Veteran denied recurrent back pain.  Thereafter, he did not report or seek medical care for a back problem for many years, until at least, based on the evidence of record, 2005, nearly 30 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board finds that the preponderance of the evidence to be against the award of service connection for a lumbar spine disability.  

In so deciding, the Board is cognizant of the May 2009 letter by M.G., NP opining that the Veteran's lumbar spine disability may be related to his 1974 injury, and the reports by Dr. W.L.M. relating the Veteran's lumbar spine disability to injuries during active service.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding M.G., NP's May 2009 opinion, the Board finds such opinion is lacking in probative value as it is phrased in terms that are inconclusive and speculative.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court has found that an opinion expressed in terms of "may" implies "may or may not", and is inherently speculative.  Id.  Therefore, it is afforded little probative value.  

Regarding the reports by Dr. W.L.M., the Board notes that while Dr. W.L.M. indicated he reviewed the Veteran's service treatment records, he did not explain why the Veteran did not report any symptomatology of a lumbar spine disability at service separation, or the lack of an etiology for the Veteran's complaints during active service.  Dr. M. also did not address the 30-year gap between the alleged in-service low back injury and any post-service medical treatment for the low back.  In total, Dr. M.'s opinion statement was conclusionary, without a detailed rationale to support the opinion provided.  Based on these factors, the Board finds the opinions of Dr. W.L.M. to be little probative value.  

The Veteran has himself alleged that he has a current lumbar spine disability that was incurred during active military service.  As a layperson, however, the Veteran is not capable of making medical conclusion; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, such as back pain.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  His orthopedic disabilities, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore note susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

Inasmuch as the Veteran is qualified to testify regarding such observable symptomatology as back pain, the Board does not find his assertions regarding the continuity of back pain since service to be credible.  As already noted above, the Veteran did not report any symptomatology of the spine at service separation, or for many years thereafter.  In addition, the service treatment records are lacking objective findings of a chronic back disability, and no such disorder was noted on service separation.  This diminishes the Veteran's credibility of the presence of a chronic back disability during service.  

In weighing the respective medical opinions, the Board concludes that the December 2009 VA examiner's opinion merits the greater probative weight.  The opinion describes the Veteran's disability in sufficient detail, provides a rationale for the conclusions reached, and is based on a familiarity with the Veteran's accurate medical history along with examination findings and interviews of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The December 2009 examiner observed that while the Veteran was treated for complaints regarding his back during active service, no specific etiology was determined, as reflected in the treatment records.  The examiner also observed that the injury the Veteran suffered during active service was not such that would predispose him to developing degenerative arthritis in the future, and the reported injury was not severe enough to facilitate degenerative arthritis.  The examiner also noted the Veteran most likely had a lumbosacral strain during active service, an acute and transitory injury, and the Veteran's MRI findings support the opinion that the Veteran's current complaints are degenerative in nature.  Based on this reasoning, the examiner opined that the Veteran's lumbar spine disability was less likely than not related to his active service.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for a lumbar spine disability, as such a chronic disability was not incurred in service or manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Bilateral Knee Disability

On medical examination for military service in February 1974, the Veteran was without any abnormality of the lower extremities.  On his concurrent report of medical history, he denied any history of "trick" or locked knees or other bone or joint disorder.  As noted above, he was found fit for military service, and was accepted for the same.  

In August 1974, the Veteran sought treatment for right knee pain with exertion.  The impression was mild patella chondromalacia versus strain.  The Veteran again sought treatment for April 1975 for cramping behind the right knee, especially with cold weather, and swelling posterior right knee after physical treating.  Evaluation of the right knee was negative.  

On his July 1975 service separation examination, he was without noted abnormality of the lower extremities.  On a concurrent report of medical history, he indicated a history of swollen or painful joints, but denied "trick" or locked knee or other bone or joint disorder.  

Many years after service, the Veteran filed a December 2004 claim of service connection for a bilateral knee disability.  

On May 2005 VA examination, the Veteran reported right knee instability and that his left knee "gets tired" since military service.  X-rays were negative for any abnormality of either knee.  No disability of either knee was diagnosed at that time.  

VA treatment records include September 2007 reports noting the Veteran's complaint of bilateral knee pain.  He also complained of problems with his knees, and he indicated he fell inside his home.  X-rays revealed his right knee had questionable small joint effusion in the suprapatellar bursa.  March 2008 X-rays revealed changes consistent with arthropathy in the knees.  

The Veteran again filed a claim of service connection for a bilateral knee disability in February 2009.  Upon denial of his claim by the RO, this appeal was initiated.  
VA treatment records include a May 2009 report wherein the Veteran complained of increased pain in his knees when walking, with associated swelling, as well has bilateral knee instability.  May 2009 X-rays were negative for any abnormality of either knee.  

Private treatment records from Dr. W.L.M. include a June 2009 report wherein the Veteran gave a history of bilateral knee pain since lifting a heavy tool box during active service.  The diagnoses included bilateral knee pain since 1974 during active service.  A July 2009 report noted the Veteran's complaint of pain and fatigue in his knees for years.  The diagnoses included bilateral knee pain secondary to injury during active service.  A November 2009 report noted the Veteran's active service records were reviewed and it was opined that the Veteran's current bilateral knee pain is a result of injuries received while in the military.  

On VA medical examination in December 2009, the examiner noted the Veteran's claims file was reviewed.  The Veteran reported a history of injuring his knees during active service, and continued bilateral knee pain since the injury.  Currently, the Veteran experienced constant bilateral knee pain (averaging an 8 on a scale to 10), worse with weather changes, and occasional locking, instability and swelling of the joints.  He reported physical therapy and medication with partial relief of his symptoms.  On physical examination, his gait was normal.  He had pain throughout range of motion testing, and had tenderness to palpation of the medial compartment, bilaterally.  It was noted that while plain films of the Veteran's bilateral knees have been read as normal, upon clinical correlation with the examination, it was felt the Veteran had bilateral knee arthritis with a decrease in joint spaces bilaterally associated with some spurring and sclerosis of each knee.  The examiner noted that the Veteran received treatment during his active service for his right knee, but that he did not receive treatment for his left knee.  However, no specific etiology was determined for the Veteran's right knee.  The examiner opined that all of the Veteran's current complaints are related to degenerative arthritis in his knees.  It was opined that the majority of the degenerative disease has accumulated in the Veteran's right knee have occurred after separation from military service.  The examiner observed that the Veteran did not have an injury during service like that of a fracture or dislocation that would predispose him to developing degenerative arthritis in the future, and the reported history of the Veteran of the injury was not severe enough to facilitate degenerative arthritis.  Hence, the examiner concluded that it was less likely than not that the Veteran's bilateral knee disability is service connected or that it is related to his active duty service.  

A January 2010 report from Dr. W.L.M. also included a diagnosis of military related bilateral knee pain due to a 1974 military injury.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral knee disability.  Although the Veteran did report right knee pain on several occasions during military service, a fact verified by his service treatment records, these complaints were without objective clinical findings of a specific right knee disability.  Additionally, these incidents appeared to be acute and transitory in nature, as no disability of the right or left knee was noted on service separation examination, and the Veteran denied "trick" or locked knee.  Thereafter, he did not report or seek medical care for a knee problem for many years, until at least, based on the evidence of record, 2005, nearly 30 years after service separation.  On objective examination post-service in May 2005, his knees were essentially negative for any abnormality, and no abnormalities were noted on X-ray.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d at 1333.  Based on this evidence, the Board finds that the preponderance of the evidence to be against the award of service connection for a disability of either knee.  

In so deciding, the Board is cognizant of the reports by Dr. W.L.M. relating the Veteran's bilateral knee disability to injuries during active service.  However, while Dr. W.L.M. indicated he reviewed the Veteran's service treatment records, he did not explain why the Veteran did not show any symptomatology of a disability of either knee at service separation, or the lack of a specific etiology for the Veteran's right knee complaints during active service, and the lack of complaints and/or treatment regarding the Veteran's left knee during active service.  In total, Dr. M.'s opinion statement was conclusionary, without a detailed rationale to support the opinion provided.  Based on these factors, the Board finds the opinions of Dr. W.L.M. to be of little probative value.  

The Veteran has himself alleged that he has a current disability of both knees that was incurred during active military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau, 492 F.3d at 1377.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, such as knee pain.  Id.; see also Buchanan, 451 F.3d at 1336.  However, his orthopedic disabilities are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

Inasmuch as the Veteran is qualified to testify regarding such observable symptomatology as knee pain, the Board does not find his assertions regarding the continuity of knee pain since service to be credible.  See 38 C.F.R. § 3.303(b) (When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim).  As already noted above, the Veteran did not report any symptomatology of either knee at service separation, or for many years thereafter.  This evidence contradicts the current allegation of continued problems beginning during service, and it undermines the Veteran's credibility as to the current claim.  In addition, the service treatment records are lacking objective findings of a specific chronic right or left knee disability.  In fact, there is no evidence of any complaints regarding the left knee during active service.  This diminishes the Veteran's credibility of the presence of a chronic bilateral knee disability during service.  

In weighing the respective medical opinions, the Board concludes that the December 2009 VA examiner's opinion merits the greater probative weight.  The opinion describes the Veteran's disability in sufficient detail, provides rationale for the conclusions reached, and the opinion is based on a familiarity with the Veteran's accurate medical history along with examination findings and interviews of the Veteran.  See Stefl, 21 Vet. App. at 123.  The December 2009 examiner observed that while the Veteran was treated for complaints regarding his right knee during active service, no specific etiology was determined, as reflected in the treatment records.  See August 1974 service treatment records (diagnosing the Veteran with mild patella chondromalacia versus strain, thereby indicating the etiology of the Veteran's right knee complaints was not conclusively determined).  The examiner also observed that the injury the Veteran suffered during active service was not such that would predispose him to developing degenerative arthritis in the future, and the reported injury was not severe enough to facilitate degenerative arthritis.  Based on this reasoning, the examiner opined that the Veteran's bilateral knee disability was less likely than not related to his active service.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for a disability of either knee, as such a chronic disability was not incurred in service or manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

New and material evidence having been submitted, the claims of service connection for a lumbar spine and bilateral knee disabilities are reopened.  

Due to the absence of new and material evidence, the application to reopen the claim of service connection for a bilateral ankle disability is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


